

115 HR 5288 IH: Common Sense Credit Union Capital Relief Act of 2018
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5288IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Posey (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo delay the effective date of the rule issued by the National Credit Union Administration titled Risk-Based Capital.
	
 1.Short TitleThis Act may be cited as the Common Sense Credit Union Capital Relief Act of 2018. 2.Delay in effective dateNotwithstanding any effective date set forth in the rule issued by the National Credit Union Administration titled Risk-Based Capital (published at 80 Fed. Reg. 66626 (October 29, 2015)), such final rule shall take effect on January 1, 2021.
		